DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 5-7 are objected to because of the following informalities:
“the sampling chamber” in line 7 of claim 1 should read “the plurality of sampling chambers”
“shape of capsule” in line 2 of claim 2 should read “shape of a capsule”
“the sampling chambers” in lines 4-5 of claim 5 should read “the plurality of sampling chambers”
“materials compounded” in line 2 of claim 6 should read “materials are compounded”
“materials compounded” in line 2 of claim 7 should read “materials are compounded”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 7, 11, and 12 are further rejected due to their dependency to claim 1.
Claim 1 recites “the through holes on different sampling chambers” in line 6. It is unclear if the all of the sampling chambers of the plurality of sampling chambers are being referred to. Examiner suggests to amend the limitation to recite “the through holes of each sampling chamber of the plurality of sampling chambers” to further clarify.
Claim 1 recites the limitation “the positions” in line 8. There is insufficient antecedent basis for this limitation in the claim. “Positions” was not previously mentioned in the claim. Examiner suggests to amend the limitation to recite “positions.”
Claim 3 recites the limitation “liquid” in line 3. It is unclear if “liquid” is referring to “liquid” as mentioned in line 9 of claim 1.
Claim 4 recites the limitation “liquid” in line 3. It is unclear if “liquid” is referring to “liquid” as mentioned in line 9 of claim 1.
Claim 5 recites “piston rings arranged in the sampling chambers” in lines 4-5. It is unclear if all the sampling chambers of the plurality of sampling chambers each have piston rings. Examiner suggests to amend the limitation to recite “piston rings arranged in each of the sampling chambers of the plurality of sampling chambers.”
Claim 5 recites the limitation “liquid” in lines 5 and 9. It is unclear if “liquid” is referring to “liquid” as mentioned in line 9 of claim 1.
Claim 6 recites the limitations “the water absorbing materials” and “the inner wall” in line 4. There is insufficient antecedent basis for these limitations in the claim. Both limitations were not previously mentioned in neither claims 4, 3, or 1. Examiner suggests to amend the limitations to recite “water absorbing materials” and “inner wall,” respectively.
Claim 8 recites “the inner wall” in line 5. There is insufficient antecedent basis for this limitation in the claim. The limitation was not mentioned previously or in claim 1. Examiner suggests to amend the limitation to recite “an inner wall.”
Claim 9 recites the limitation “liquid” in line 2. It is unclear if “liquid” is referring to “liquid” as mentioned in line 9 of claim 1.
Claim 10 recites “trace particles…display the position of the digestive tract multi-region liquid biopsy sampling device” in lines 2-4. However, it is unclear as to how the trace particles display the position of the device. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon ‘416 (US Pub No. 2020/0138416, provisional application filed 19 May 2017) in view of Amoako-Tuffour et al. ‘874 (US Pub No. 2015/0011874).
Regarding claim 1, Shalon ‘416 teaches a digestive tract multi-region liquid biopsy sampling device (Title, Abstract), comprising: an enclosure (Figs. 2-6 body 12 and [0116]), wherein the enclosure comprises a sampling chamber formed in the enclosure (Fig. 3 collecting members 18 and [0117]), through holes cut in the wall of the enclosure (Figs. 3-5 opening 42 and [0116]; [0027] also states “the collecting member can comprise one or more additional openings.”), and targeted dissolution membranes covering the through holes on different sampling chambers that dissolve at different targeted regions ([0111]; “moisture degradable material”); and expandable materials that absorb liquids ([0129]; “actuator 24”), arranged in the sampling chambers at the positions of the expandable materials corresponding to the through holes, wherein the expandable materials expand after absorbing liquid and close the through holes ([0132]; “Elements of actuator 24 expand when wet to create a plug when blocking opening 42.”).
Shalon ‘416 teaches all of the elements of the current invention as mentioned above except for through holes cut in the wall of the enclosure corresponding to each sampling chamber.
Amoako-Tuffour et al. ‘874 teaches an ingestible medical device 10 may include one or more chambers 18 with a chamber opening 22 in a chamber enclosure 20 (Fig. 1 and [0051]). The abstract and [0052] also states that each chamber has an opening for collecting or dispensing substances from the GI tract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sampling chambers of Shalon ‘416 to each include a through hole as Amoako-Tuffor et al. ‘874 teaches that a medical device used for collecting substances from the GI tract (Abstract) may have one or more chambers, each with an opening, for sample collection ([0051]) as simple substitution of one known element (multiple chambers) for another (one chamber) may obtain predictable results.
Regarding claim 2, Shalon ‘416 teaches wherein the enclosure is in a shape of a capsule (Abstract).
Regarding claim 3, Shalon ‘416 teaches wherein each sampling chamber comprises water absorbing materials that absorb liquid ([0129]; “Examples of materials for actuator 24 comprise dehydrated natural or synthetic sponges or dehydrated superabsorbent materials such as hydrogels, sodium polyacrylate, polyacrylamide or starches at various levels of crosslinking.”).
Regarding claim 9, Shalon ‘416 teaches wherein before absorbing liquid, the water absorbing material is in a compressed state ([0132]; “Elements of actuator 24 expand when wet to create a plug when blocking opening 42.” One of ordinary skill would understand that when the actuator 24 is dry, the actuator 24 is compressed, as it is in a non-expanded state.).
Regarding claim 10, Shalon ‘416 teaches wherein the enclosure further comprises tracer particles are arranged in the enclosure ([0179]; “magnetic or ferromagnetic attraction element 70”) to display the position of the digestive tract multi-region liquid biopsy sampling device in the digestive tract through medical imaging technique ([0179]; “Attraction element 70 also serves as a radiopaque marker to enable visualization of device 10 in the GI tract using non-invasive imaging means.”).
Regarding claim 11, Shalon ‘416 teaches wherein the enclosure further comprises balance weights disposed inside ([0241]-[0242]; “…capsule 72 does not remain horizontal under its own weight…capsule 72 is weighted to ensure that opening 42 rests on the GI tract lumen surface.”).
Regarding claim 12, Shalon ‘416 teaches wherein the targeted dissolution membrane is selected from EUDRAGIT E100 ([0144]; “Eudragit E”), a mixture of EUDRAGIT L100-55 and EUDRAGIT Plastoid B, pectin ([0078]; “pectin”), guar gum ([0080]; “guar gum”), or a mixture of EUDRAGIT S100 and EUDRAGIT Plastoid B.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Adam et al. ‘030 (US Pub No. 2013/0337030).
Regarding claim 4, Shalon ‘416 teaches the expandable materials expand after absorbing liquid to block the through holes, so that the through holes are closed ([0132]; “Elements of actuator 24 expand when wet to create a plug when blocking opening 42.”).
Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 teaches all of the elements of the current invention as mentioned above except for wherein the expandable materials are a polymer compounded by rubber-based polymer and water-absorbent resin.
Adam et al. ‘030 teaches an exterior coating 18 of an encapsulated food that may include l ignins, glucosides, a lignin/chitosan/chondroitin hydrogel, a lignocellulose/chondroitin hydrogel, a lignin-methylol/amino acid hydrogel, agar, sodium alginate, starch, carboxymethylcellulose, carboxyethylcellulose, hydroxymethylcellulose, hydroxyethylcellulose, keratin hydrogels, foaming hydrogels, a whey hydrogel, sucrose waste hydrogel, gelatin from meat processing, keratin from meat processing, chondrin from meat processing, or combinations thereof ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable materials of Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 to include being a polymer compounded by rubber-based polymer and water-absorbent resin as Adam et al. ‘030 teaches that this will aid in taking up more water ([0039]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Dalrymple ‘665 (US Pub No. 2013/0276665) and Adam et al. ‘030.
Regarding claim 5, Shalon ‘416 teaches wherein the enclosure further comprises piston rings ([0024]; “hollow piston”), and the piston ring comprises a flow passage for liquid to flow through the piston ring (Fig. 9 collecting member 18 and [[0121]),
wherein each piston ring is configured with its outer wall against the inner wall of the enclosure (Fig. 9 the outer wall of piston 26 touches the inner wall of body 12.), the expandable materials are disposed at a side of the piston ring away from the through holes, and after absorbing liquid, the expandable materials expand to push the piston ring ([0121]; “…actuator 24, which is material that expands when wet, starts to push piston 26 axially due to the fluids in the GI tract flowing through hole 22 and wetting actuator 24.”) to block the through holes ([0122]; “Collecting member 18 is now sealed off from opening 42 by a seal formed between piston 26 and body 12.).
Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 teaches all of the elements of the current invention as mentioned above except for wherein the enclosure comprises piston rings, rather than a singular piston ring.
Dalrymple ‘665 teaches a capsule that comprises a plurality of piston rings that would admit or restrict content into the capsule ([0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 to include piston rings (plural) as Dalrymple ‘665 teaches that this will aid in admitting or restricting content into the capsule.
Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 teaches all of the elements of the current invention as mentioned above except for wherein the expandable materials are a polymer compounded by rubber-based polymer and water-absorbent resin.
Adam et al. ‘030 teaches an exterior coating 18 of an encapsulated food that may include l ignins, glucosides, a lignin/chitosan/chondroitin hydrogel, a lignocellulose/chondroitin hydrogel, a lignin-methylol/amino acid hydrogel, agar, sodium alginate, starch, carboxymethylcellulose, carboxyethylcellulose, hydroxymethylcellulose, hydroxyethylcellulose, keratin hydrogels, foaming hydrogels, a whey hydrogel, sucrose waste hydrogel, gelatin from meat processing, keratin from meat processing, chondrin from meat processing, or combinations thereof ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable materials of Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 to include being a polymer compounded by rubber-based polymer and water-absorbent resin as Adam et al. ‘030 teaches that this will aid in taking up more water ([0039]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Adam et al. ‘030, as applied to claim 4, further in view of Gregersen et al. ‘110 (US Pub No. 2019/0175110, provisional application filed 31 July 2016).
Regarding claim 6, Shalon ‘416 teaches wherein the expandable materials compounded by rubber-based polymer and water-absorbent resin ([0129]; “Examples of materials for actuator 24 comprise dehydrated natural or synthetic sponges or dehydrated superabsorbent materials such as hydrogels, sodium polyacrylate, polyacrylamide or starches at various levels of crosslinking.”), and the expandable materials are disposed on the water absorbing materials or the inner wall of the enclosure (Fig. 3 actuator 24 and body 12).
Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Adam et al. ‘030, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the expandable materials are granular.
Gregersen et al. ‘110 teaches an expandable material of an autoexpandable device for obtaining measurements in the GI tract (Abstract) that are granular ([0006]; “Expandable material may be particles or consist of rather small units” is interpreted as “granular.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable materials of Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Adam et al. ‘030, as applied to claim 4, to be granular as Gregersen et al. ‘110 teaches that this will aid in fitting within the capsule and expand up to 15 times or more from their original size when exposed to liquid ([0070]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Dalrymple ‘665 and Adam et al. ‘030, as applied to claim 5, further in view of Gregersen et al. ‘110.
Regarding claim 7, Shalon ‘416 teaches wherein the expandable materials compounded by rubber-based polymer and water-absorbent resin ([0129]; “Examples of materials for actuator 24 comprise dehydrated natural or synthetic sponges or dehydrated superabsorbent materials such as hydrogels, sodium polyacrylate, polyacrylamide or starches at various levels of crosslinking.”), and the expandable materials are disposed on the water absorbing materials or the inner wall of the enclosure (Fig. 3 actuator 24 and body 12).
Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Dalrymple ‘665 and Adam et al. ‘030, as applied to claim 5, teaches all of the elements of the current invention as mentioned above except for wherein the expandable materials are granular.
Gregersen et al. ‘110 teaches an expandable material of an autoexpandable device for obtaining measurements in the GI tract (Abstract) that are granular ([0006]; “Expandable material may be particles or consist of rather small units” is interpreted as “granular.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable materials of Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Dalrymple ‘665 and Adam et al. ‘030, as applied to claim 5, to be granular as Gregersen et al. ‘110 teaches that this will aid in fitting within the capsule and expand up to 15 times or more from their original size when exposed to liquid ([0070]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon ‘416 in view of Amoako-Tuffour et al. ‘874 further in view of Dalrymple ‘665.
Regarding claim 5, Shalon ‘416 teaches wherein the expandable materials are water absorbing materials ([0129]; “actuator 24”), wherein the enclosure further comprises piston rings ([0024]; “hollow piston”), and the piston ring comprises a flow passage for liquid to flow through the piston ring (Fig. 9 collecting member 18 and [[0121]),
wherein each piston ring is configured with its outer wall against the inner wall of the enclosure (Fig. 9 the outer wall of piston 26 touches the inner wall of body 12.), the expandable materials are disposed at a side of the piston ring away from the through holes, and after absorbing liquid, the expandable materials expand to push the piston ring ([0121]; “…actuator 24, which is material that expands when wet, starts to push piston 26 axially due to the fluids in the GI tract flowing through hole 22 and wetting actuator 24.”) to block the through holes ([0122]; “Collecting member 18 is now sealed off from opening 42 by a seal formed between piston 26 and body 12.).
Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 teaches all of the elements of the current invention as mentioned above except for wherein the enclosure comprises piston rings, rather than a singular piston ring.
Dalrymple ‘665 teaches a capsule that comprises a plurality of piston rings that would admit or restrict content into the capsule ([0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of Shalon ‘416 in view of Amoako-Tuffor et al. ‘874 to include piston rings (plural) as Dalrymple ‘665 teaches that this will aid in admitting or restricting content into the capsule.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, and 14 of copending Application No. 16/775,718 (reference application) in view of Amoako-Tuffour et al. ‘874. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-10 and 12-14 of copending Application teaches the digestive tract multi-region liquid biopsy sampling device as mentioned in claims 1-12 of the current application except for wherein the enclosure comprises a plurality of sampling chambers formed in the enclosure, as mentioned in claim 1 of the current application.
Amoako-Tuffour et al. ‘874 teaches an ingestible medical device 10 may include one or more chambers 18 in a chamber enclosure 20 (Fig. 1 and [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enclosure of the copending Application to include a plurality of sampling chambers as Amoako-Tuffor et al. ‘874 teaches that a medical device used for collecting substances from the GI tract (Abstract) may have one or more chambers for sample collection ([0051]). Furthermore, Amoako-Tuffor et al. ‘874 teaches that simple substitution of one known element (multiple chambers) for another (one chamber) may obtain predictable results.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/               Supervisory Patent Examiner, Art Unit 3791